         Case 1:20-cv-01205-DAD-JLT Document 26 Filed 08/10/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   DONOVIN LAST, on behalf of himself and                     Case No.: 1:20-cv-01205-DAD JLT
     all others similarly situated,
12                                                              ORDER DENYING AS MOOT STIPULATION
                      Plaintiff,                                TO CONTINUE THE HEARING ON THE
13                                                              MOTION FOR PROTECTIVE ORDER (Doc. 25)
             v.
14
     M-I, LLC, et al.,
15
                      Defendants.
16
17           After the parties failed to file a joint report, as required by Local Rule 251(c), related to the
18   defendant’s motion for a protective order, the Court dropped the motion from calendar (Doc. 24). A
19   few hours later, the parties filed a stipulation to continue the hearing on the motion (Doc. 25). Thus,
20   the Court ORDERS:
21           1.       The stipulation to continue the defendant’s motion for a protective order is DENIED
22   as MOOT.1
23
24   IT IS SO ORDERED.
25
         Dated:      August 10, 2021                                      _ /s/ Jennifer L. Thurston
26                                                        CHIEF UNITED STATES MAGISTRATE JUDGE

27
28   1
      The motion may be re-filed. Though it SHALL be filed timely, it should not be filed until after the parties have
     exhausted their attempts to resolve the issues through the meet-and-confer process (Doc. 9 at 2-3).
